Citation Nr: 1523166	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder.  

3.  Entitlement to service connection for cysts. 


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The evidence indicates that the Veteran has been treated for multiple psychiatric disabilities, including PTSD and a generalized anxiety disorder.  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and an acquired psychiatric disorder, to include a generalized anxiety disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder and cysts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied a claim for service connection for PTSD because there was no evidence of a current diagnosis of PTSD and/or nexus to service. 
2.  The evidence received since the prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2000 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.110 (2014).

2.  The evidence received since the September 2000 rating decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal, as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

Here, in a September 2000 rating decision, the RO denied service connection for PTSD because there was no evidence of a current disability and no link between the Veteran's mental disability to service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the September 2000 rating decision is final.  

Since the previous denial, the Veteran submitted medical records from the DeSoto Correctional Institute Annex which indicate that the Veteran has been treated for  PTSD.  These medical records were not previously reviewed by agency decisionmakers and therefore are considered new evidence.  The records are also material because they show that the Veteran has a current diagnosis of PTSD - one of the bases for the previous denial.  Further, the medical records trigger the duty to provide a medical opinion under Shade and are therefore material.  

Accordingly, the Veteran's claim for service connection for PTSD is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for PTSD, having been submitted, the claim to reopen is granted.  


REMAND

In regard to the Veteran's PTSD claim, the Veteran has a current diagnosis of PTSD, but no VA or private examiner has opined as to what experience(s) or circumstances on which that diagnosis is based.  In regard to the Veteran's cysts claim, there is evidence that the Veteran was treated in service for ganglion cysts.  The Veteran was scheduled for a VA examination, but the examination was canceled due to the Veteran's failure to appear.  

The Veteran in this case is incarcerated and serving a life sentence.  While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends to arranging for adequate evaluation within the prison facility, or if unable to do so, having him examined by a fee-basis physician or requiring a VA physician to examine him.  See Bolton, 8 Vet. App. at 191.  The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  The AOJ should undertake to provide the Veteran an examination in accordance with these provisions.

If, after the necessary attempts have been made, and the Veteran is unable to be scheduled for an examination, then the entire claims folder should be reviewed by a VA examiner to obtain a medical opinion pertinent to the issues here, even in the absence of the Veteran.

In July 2010, the Veteran stated that he was treated at a hospital in Lansing, Kansas for his mental disorder.  In November 2010, the Veteran stated in the 1970s he was treated at a hospital in Leavenworth, Kansas for his PTSD and "Agent Orange related problems."  There are no records from these facilities associated with the claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Regardless of the Veteran's incarceration, he is reminded that the "duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To date, the Veteran has submitted no information as to the events in service which he believes are related to his current psychiatric disability.  He will be given an opportunity to do so on remand.  In the absence of the Veteran's cooperation in obtaining pertinent lay and medical evidence, VA has no further obligation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records of any private provider who assessed or treated him for his psychiatric issues or cysts, as well as any other records, not already of record, that are relevant to the claims.  Of specific interest are the names of the hospitals which the Veteran has indicated treated him in Lansing and Leavenworth, Kansas.

Also ask the Veteran to describe the events in service to which he attributes his current psychiatric disability. 
 
All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Take all reasonable measures to schedule the Veteran for the examinations requested below.  This includes determining the appropriate prison official with the authority to make a decision on this matter and obtaining a definitive answer from that official.  Confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d.

If that is not possible, address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire (DBQ); or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examinations should be scheduled at the prison.  If none of the options are feasible, fully explain why none of the examinations could be scheduled. 

3.  If it is possible for the Veteran to be examined, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD, but not specifically limited to PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner's opinion should specifically address the following: 
(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V). 

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in Vietnam.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

If an examination is not possible, forward the Veteran's claims folder to a VA psychiatric examiner for review, to include any medical records obtained as a result of this remand, and any lay statements submitted by the Veteran relative to his claims.  The examiner is requested to review the claims folder in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current psychiatric disability is related to his service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If it is possible for the Veteran to be examined, schedule the Veteran for a VA examination to determine the etiology of his cyst condition.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  

The examiner is asked to offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that a cyst disability is caused by or related to active service.

The examiner's attention is directed to service treatment records in 1969 and 1971 which indicate treatment of cysts.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


